TORRUELLA, Circuit Judge
(Concurring).
I have not been coy in expressing my views concerning prosecutorial misconduct. See generally United States v. Moreno, 991 F.2d 943, 949-53 (1st Cir.1993) (Torruella, J., dissenting). Thus, while I agree that in the final analysis the improper statements made by the prosecutors in closing argument do not warrant a new trial, I write separately to emphasize my impatience with the office of the United States Attorney for the District of Puerto Rico. Despite numerous warnings from *128panels of this Court, its prosecutors continue to flout clear rules of ethical conduct in their zeal to secure convictions.
The problem of prosecutorial misconduct in closing arguments is by no means confined to the District of Puerto Rico. Cf Bennett L. Gershman, Prosecutorial Misconduct § 11:1, at 11-3 (2d ed.2001) (noting that such misconduct has “become staple in American prosecutions” and “shows no sign of abating or being checked by institutional or other sanctions”). Nevertheless, federal prosecutors in Puerto Rico are conspicuous in this circuit — and, indeed, throughout this country — for their recalcitrance.12 See Paul J. Speigelman, Prosecutorial Misconduct in Closing Argument: The Role of Intent in Appellate Review, 1 J.App. Prac. & Process 115, 171-83 (1999) (analyzing the office of the United States Attorney for the District of Puerto Rico as a case study in “prosecuto-rial recidivism”). On several occasions we have admonished them for their continuing disregard of our precedent, but to no avail. See United States v. González-González, 136 F.3d 6, 10 (1st Cir.1998) (“We do note a long history of improper statements in closing argument from federal prosecutors in Puerto Rico.”) (citations omitted); United States v. Levy-Cordero, 67 F.3d 1002, 1008 (1st Cir.1995) (“[W]e repeat our concern that, after numerous warnings from this court, the prosecuting attorneys in the District of Puerto Rico persist in spiking their arguments with comments that put their eases at risk.”) (citation and quotation marks omitted); United States v. Ortiz-Arrigoitía, 996 F.2d 436, 441 (1st Cir.1993) (“[AJfter numerous warnings from this court, the prosecuting attorneys in the District of Puerto Rico persist in spiking their arguments with comments that put their cases at risk.”). Given the seeming lack of response to our warnings, I must all but conclude that “[g]overnment counsel, employing such tactics, are the kind who, eager to win victories, will gladly pay the small price of a ritualistic verbal spanking.” United States v. Antonelli Fireworks Co., 155 F.2d 631, 661 (2d Cir.1946) (Frank, J., dissenting). A tonic more potent than our written rebukes appears necessary.
*129Thus, I believe it is critical to emphasize a point that our prior condemnations have perhaps overlooked. Statements such as the ones found in this case are not merely passages in a trial transcript that constitute fodder for arguments on appeal. They are instances of unethical behavior that virtually all sources of authority condemn with a single voice. See ABA Standards for Criminal Justice § 3-5.8 (3d ed.1993); Model Rules of Professional Conduct, Rule 3.4(e); Code of Professional Responsibility, DR 7 — 106(C); Restatement (Third) The Law Governing Lawyers, § 107 (2000). It is well established that district courts have, as a component of their inherent powers, the authority to sanction such unethical behavior. United States v. Kourí-Pérez, 187 F.3d 1, 7 (1st Cir.1999). I would therefore urge our district courts to take a conscientious role in addressing prosecutorial misconduct in the same manner that they would address other forms of ethical misconduct: by acting swiftly and decisively to sanction and deter it. See United States v. Doe, 860 F.2d 488, 492 (1st Cir.1988) (“Rather than reversal on appeal, the proper remedy would have been a reprimand or the imposition of sanctions by the district court.”).
Prosecutorial misconduct erodes our confidence in the very government entities charged with protecting the public’s interests through enforcement of our laws. Moreover, by presenting this Court time and again with convictions tarnished by misconduct, prosecutors breed further cynicism by asking us to affirm these convictions on harmless-error grounds. The overall effect is one that impugns the dignity of both the executive and the judiciary. Its pernicious results are a cause of concern for all of us.
Given the numerous rebukes from this Court, and the apparent disregard they have been shown, federal prosecutors in Puerto Rico should now be on notice that I, for one, will review with heightened scrutiny their claims of harmless error arising from prosecutorial misconduct.

. A review of our cases from the past fifteen years demonstrates the startling frequency with which we have found closing remarks by prosecutors in the District of Puerto Rico to be improper. See United States v. Rodríguez, 215 F.3d 110 (1st Cir.2000), cert. denied, 532 U.S. 996, 121 S.Ct. 1658, 149 L.Ed.2d 640 (2001); United States v. Torres-Galindo, 206 F.3d 136 (1st Cir.2000); United States v. González-González, 136 F.3d 6 (1st Cir.1998); United States v. Rodríguez-Carmona, No. 95-2277, 1997 WL 157738 (1st Cir. Mar.26, 1997) (unpublished opinion); United States v. Fernández, Nos. 95-1864, 95-2067, 1996 WL 469009 (1st Cir. Aug.20, 1996) (unpublished opinion); United States v. Laboy-Delgado, 84 F.3d 22 (1st Cir.1996); United States v. Cartagena-Carrasquillo, 70 F.3d 706 (1st Cir.1995); United States v. Levy-Cordero, 67 F.3d 1002 (1st Cir.1995); United States v. Tuesta-Toro, 29 F.3d 771 (1st Cir.1994); United States v. Udechukwu, 11 F.3d 1101 (1st Cir.1993); Arrieta-Agressot v. United States, 3 F.3d 525 (1st Cir.1993); United States v. Ortiz-Arrigoitía, 996 F.2d 436 (1st Cir.1993); United States v. Morales-Cartagena, 987 F.2d 849 (1st Cir.1993); United States v. Panet-Collazo, 960 F.2d 256 (1st Cir.1992); United States v. Soto-Alvarez, 958 F.2d 473 (1st Cir.1992); United States v. Nickens, 955 F.2d 112 (1st Cir.1992); United States v. Hodge-Balwing, 952 F.2d 607 (1st Cir.1991); United States v. Quesada-Bonilla, 952 F.2d 597 (1st Cir.1991); United States v. Rodríguez-Cardona, 924 F.2d 1148 (1st Cir.1991); United States v. de León Davis, 914 F.2d 340 (1st Cir.1990); United States v. Machor, 879 F.2d 945 (1st Cir.1989); United States v. Rodríguez-Estrada, 877 F.2d 153 (1st Cir.1989); United States v. Doe, 860 F.2d 488 (1st Cir.1988); United States v. Acevedo-Ramos, 842 F.2d 5 (1st Cir.1988); United States v. Santana-Camacho, 833 F.2d 371 (1st Cir.1987); United States v. Mejía-Lozano, 829 F.2d 268 (1st Cir.1987); United States v. Giry, 818 F.2d 120 (1st Cir.1987).